UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ENROY nrsi~ioP,

Petitioner, ()RI)ER

"agaiHSt” 17 Civ. 7625 (PGG) (KHP)
LYNN LILLEY, Superintendent

Respondent.

 

 

PAUL G, GARDEPHE, U.S.D.J.:

On Septeniber 21, 2017j ptl § petitioner Enroy Bishop filed a ilabe“§ M
petition pursuant to 28 U.S.C. § 2254. (Dkt. No. i) On Noveniber 16, 2017, this Court referred
Bishop’s petition to Magistrate ludge Katherine Parker. (Dkt. No, 4)

On I\/Iay 9, 2018, Respondent Lynn Lilley moved to dismiss the petition as
untimely (cht. No. 16) On October ]2, 2018, Judge Parl<er issued a iS-page Repoit and
Reconimendation (“R&R”) recommending that the petition be dismissed (`Oct. 12, 2018 R&R
(Dkt No. 27)) Petitioner has filed objections to the R&R, but his objections raise issues directly
addressed by Judge Parker. Foi' the reasons stated below, this Court Wiii adopt the R&R in its
entirety, and Will dismiss the petition.

BACKGR()UND

On Fcbruary 14, 2012, ajury sitting in Suprerne Court of the State ot`NeW York,
New York County, convicted Petitioner of assault in the first degree and gang assault in the first
and second degrees for his participation in the stabbing ot`Jermaine Sniith outside the Chelsea
Piers bowling alley in Manliattan. (Pet. (Dkt. No. l) Ex. 3, at 2) On February 29, 2012,
Petitioner was sentenced to tweive years’ imprisonment and two-and-a-haif years of supervised

release (L at 1)

 

The jury heard testimony from four eyewitnesses ~ inciuding the victim - all of
whom identified Petitioner as the main perpetrator of the assault The People also introduced
video from three surveillance cameras', and still images from the video. (Ld. Ex. 3, at 3)

()n June 13, 2013, Petitioner appeaied his conviction to the Appeilate Division,
First Department. (Pet. at 2 & Exs. 1, 2 (Di<t. Nos. l»l, 1»2)) Petitioner raised six issues on
appeai. i’etitioner argued that the trial court erred in (1) instructing the jury on accessorial
liability; (2) giving a missing witness charge while thejury Was deliberating; (3) not dismissing
the gang assault charges as a matter of law, based on insufficiency; and (4) instructing the jury as
to the gang assauit charges Petitioner also contended that the evidence Was insufficient to
sustain any of his convictions, and that his sentence Was excessive (§_e_e_ Pet. Exs. l, 2 (Dkt.
Nos. 1-1, 1-2)) On l\/lay l, 2014, the Appellate Division unanimously affirmed People v.
MQ, t 17 A.D.3d 430 (lst Dep’t 2014). On July 25, 2014, the Court of Appeais denied
Petitioner’s application for leave to appeal. § People v. Bishop, 23 N.Y.Bd 1034 (2014).

On May 26, 2015, Petitioner filed a motion pursuant to § 440.10 of the New York
Criminai Procedure Law (“CPL"’) for an order vacating his judgment of conviction Petitioner
argued actual innocence and newly discovered evidence (Pet. at 3~4) The new evidence
consisted ot`three enhanced stiil images from the surveillance video admitted at ti‘ial. (Bishop
Deci. (Dkt. No. 19)1[ 12) Two of the enhanced still images were shown to thejury at trial. (E)
Petitioner argues that the images show that another person possessed the weapon used to stab the
victim, and that Petitioner was not the primary assaiiant. (W @]

On March 10, 2016, the New Yorl< County Supreme Court denied Petitioner’s
§440.10 motion, finding that the still images Were not new or exculpatory evidence, and that

Petitioner had not made out a prima facie case l"or actual innocence (Pet. Exs. 3, 4 (Dkt. Nos. 1-

 

3, 1~4)) On lane 7, 2016, the Appellate Division denied Petitioner’s application for leave to
appeal the denial of his CPL § 440.10 motion. (Long Decl. (Dkt. No. 17) Bx. O)

In the Petition, Petitioner asserts that he did not receive notice of the Appellate
Division’s decision denying his leave application until he wrote to the Appellate Division in .lune
2017, inquiring as to the status ol`his leave application (Pet. il 14; Pet Br. (Dl<t. No. 20) at 3)
He asserts that he did not receive a copy of the Appellate Division’s decision denying his leave
application until July 21, 2017. (l_d_.)

The Appeliate Division’s file concerning Petitioner’s leave application is stamped
“OMTDAPOI” on June 7, 2016, with what appears to be a clerl<’s initials below that date. (Long
Decl. (Dkt. No. 17) EX. P) According to Respondent, the acronym means “order mailed to
defendant at place of incarceration.” Accordingly, the stamp on the file concerning Petitioner’s
leave application indicates that the Appellate Division’s decision denying Petitioner leave to
appeal was mailed to Petitioner on June 7, 20l6. (l_d 11 8)

The instant Petition was filed on September 21, 2017. (Dl<t. No. 1-l, at 1)
Petitioner incoiporates the six grounds for reliet`set forth in his direct appeal to the Appellate
Division, as Well as the claim of actual innocence made in his CPL § 440.10 motion. (Pet. at 4)
Respondent has moved to dismiss, arguing that the Petition is time-barred Respondent claims
that the Petition is time-barred because (1) it was filed 321 days after the expiration of the
Antiterrorism and Efi"ective Death Penaity Act (“AEDPA”) limitations period; (2) Petitioner is
not entitled to equitable tolling; and (3) Petitioner is not actually innocent (Dkt. No. 18)

On Oetober 12, 2018, Judge Parker issued an R&R recommending that
Respondent’s motion be granted and the Petition be dismissed (Dl<t. No. 27) On January 30,

20l 9, this Court mailed a copy of the R&R to Petitioner, and ordered that any objections be filed

 

within fourteen days. (Dl<t. No. 29) In a February 13, 2019 letter, Petitioner sought a 30-day
extension to tile objections (Dl<t. No. 30) The Court granted the request, and gave Petitioner
until March 13, 20l 9, to file objections (Dkt. No. 31) l~"etitioner filed his objections on March

22, 2019. (Dl<t. No. 32)

DISCUSS[ON
I. STANDAR]) OF REVIEW

A district court reviewing a magistrate judge’s report and recommendation “may
accept, rej ect, or modify, in whole or in part, the findings or recommendations made by the
magistrate judge.” 28 U.S.C. § 636(b)(l)(C). When a party raises an objection to a magistrate
judge’s report, “the court is required to conduct a § iing review of the contested sections.”
Pizarro v. Baitlett, 776 F. Supp. 815, 817 (S.D.N.Y. 1991). However, “[w]hen a party makes
only conclusory or general objections, or simply reiterates his original arguments, the Court
reviews the Report and Recommendation only for clear error.” Barratt vi Joie, No. 96 Civ. 0324
(Lrl`S), 2002 U.S. Dist. LEXIS 3453, at "*‘2 (S.D.N.Y. Mar. 4, 2002) (citations omitted).

Here, Petitioner’s objections were not timely filed Moreover, Petitioner’s
objections merely reiterate arguments Judge Parl<er considered and rejected concerning (1) the
°‘enhanced images” Petitioner submitted in connection with his CPL § 440. 10 motion, and (2)
Petitioner’s diligence in obtaining the Appeliate Division’s decision denying his leave
application

The Court has reviewed Judge Parl<er’s R&R and is satisfied that there is no clear

error on the face of the R&R. mSn_e_ei\lelson v. Smith, 618 F. Supp. 1186, 1189 (S.D.N.Y. 1985).

 

II. TIMELINESS

in considering Respondent’s timeliness argunient, Judge Parl<er correctly applied
the AEDPA"s one-year statute of limitationsl §:_e 28 U.S.C. § 2244(d)(1). Under that statute,
the limitation period begins to run on the latest of four dates:

(A)the date on which the judgment became final by the conclusion ofdirect
review or the expiration of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State

action in violation of the Constitution or laws of the United States is removed,
if the applicant was prevented from filing by such State action',

(C) the date on which the constitutional right asserted was initially recognized by
the Supreme Court, if the right has been newly recognized by the Supreme
Court and made retroactively applicable to cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could
have been discovered through the exercise of due diligence

Ld. § 2244(d)(1)(A)-(D). “The time during which a properly filed application for State postF
conviction or other collateral review with respect to the pertinent judgment or claim is pending
shall not be counted toward any period of limitation under this subsection.” ld_. § 2244(d)(2).
Here, the date on which the state court judgment became linal by the conclusion
of direct review is the applicable provision for determining the limitations period Under the
AEDPA, a conviction becomes final by virtue of the exhaustion of all direct appeals or
expiration of the time period for filing such direct appeals E Anderson v. O’Gara, No. 01 Civ.
57l2 (WHP) (GWG), 2002 WL 1633917, at *3 (S,D.N.Y. July 23, 2002). Petitioner’s leave to
appeal was denied by the Court of Appeals on .luly 25, 2014. People v. Bishop, 23 N.Y.3d 1034
(2014). Petitioner thereafter had 90 days to file a writ of certiorari with the Supreme Court. §
Sup. Ct. R. 13 (“[A] petition for a writ of certiorari to review a judgment in any case, civil or

criminal, entered by a state court of last resort . . . is timely when it is filed with the Clerl< of this

 

 

Court within 90 days after entry of the judgment.”). Accordingly, Petitioner’s limitations period
began to run on October 23, 20l4.

Petitioner’s limitations period was tolled during the pendency of his CPL
§ 440. 10 motion, however. That motion was pending from May 26, 2015 to June 7, 2016.
Accordingly, Petitioner’s limitations period expired on November 4, 2016. Because the instant
Petition was not filed until September 21, 2017, it is untimely under 28 U.S.C. § 2244(d)(1)(A).

III. EXCEPTIONS 'I`O AEDPA’S ONE-YEAR STATUTE OF LIMITATIONS

As Judge Parl<er notes, there are two exceptions to the AEDPA’s limitations
provisions First, the limitations period may be equitably tolled where a petitioner establishes:
“‘(1) that he has been pursuing his rights diligently, and (2) that some extraordinary
circumstance stood in his way.”’ Harp_er v. Ercole, 648 F.Bd l32, l36 (2d Cir. 2011) (quoting
Holland v. Florida, 560 U.S. 631, 649 (20l 0))` Second, “a habeas petitioner asserting a credible
claim of actual innocence may overcome AEDPA’s statute of limitations.” Mc§ §uig gin v.
L)Lkiils_, 569 U.S. 383, 398 (2013).

A. Eguitable Tolling

Equitable tolling is warranted only in c‘rare and exceptional circumstances.”
§a_rper, 648 F.3d at 136 (quoting Baldavaque v. United States, 338 F.3d 145, 151 (2d Cir.
2003)). 'l`he petitioner must show that he diligently pursued his rights, that he faced an
“extraordinary eircumstance” preventing the timely filing of his petition, and that the
extraordinary circumstance had a causal relationship to the lateness ot` his filing lenl<ins v.
weld 630 F.3d 298, 302-03 (2d Cir. 2010) (quoting Valverde v. Stinson, 224 F.3d 129, 134
(2d Cir. 2000)). Stated another way, if Petitioner a acting with reasonable diligence - could have

filed on time notwithstanding the extraordinary circumstance, no causal relationship exists. l_dH.

 

Petitioner argues that his limitations period should be subject tol equitable tolling
because he did not receive the Appellate Division’s _lune 7, 2016 denial of his leave application
until .luly 21, 2017, in support of his equitable tolling argument, Petitioner states that he did not
inquire about the Appellate Division’s decision until June l, 2017, because he thought the court
would need to “thoroughly research[j and weigh[] the merits of his . . . [a]pplication.” (Bishop
Decl. (Dkt. No. 19) il 5) Furthermore, he reasonably expected the decision to be mailed to him in
accordance with the Appellate Division’s rules. (Dl<t. No. 20, at 3) Petitioner further argues that
he could not learn of the status of his leave application through the correctional facility’s online
resources, because he did not know the case citation, which he alleges is required to request a
copy of the court’s decision. (Bishop Decl. (Dkt. No. 19) 11 7) Finally, Petitioner claims that he
and his father were estranged and that accordingly he could not obtain a copy of the Appellate
Division’s decision through his father. (Ld.)

None of Petitioner’s excuses demonstrate that he diligently pursued his rights. As
an initial matter, Petitioner took no steps between April 11, 2016 - when his leave application
was filed - and June l, 2017', to determine the status of his application Petitioner thus waited
416 days to inquire about the status of his leave application l\/loreover, and contrary to
Petitioner’s assertion, during that time he could have ascertained the status of his application
through resources offered at his facility, even without the complete case citation (W Lon g
Reply Decl. (Dl<t. No. 25)11 2 & Ex. X) For' example,'the lnmate Legal Resources Program
allows inmates to submit “court decision requests without citations,"’ (Ld. il 2) Finally, Petitioner
could have asked a farriin member to look up the decision, given that telephone records show
that Petitioner was in frequent contact with family members (chil 9 & Ex. Y) The Court

concludes that Petitioner has not met his burden to show that he diligently pursued his rights

 

Petitioner’s reliance on Diaz v. Kelly, 515 F.3d 149 (2d Cir. 2008) is misplaced
in that case, there was evidence that the state appellate court had not sent petitioner its decision
until he inquired approximately six months after the court’s decision had been issued id at 154.
Here, however, the record indicates that the Appellate Division’s decision denying l’etitioner’s
leave application was sent to Petitioner on the day it was issued (_S_e§ Long Decl. 11 8 & Ex. P)
l\/loreover, in M, petitioner filed his figpr petition one day after receiving the Appellate
Division’s decision. D_ia_z_, 515 F.3d at 152-53. Here, not only did Petitioner wait more than a
year to inquire about the status of his leave application', his habeas petition was not filed until
two months after he learned of the Appellate Division’s decision. Furthermore, while in M the
petitioner’s hab¥ea§ petition Was a little over three months late (Ye_ i_d_. at 152), here Petitioner’s
hghe§ petition is more than a year late.

Finally, other courts in this District have found that the “r'easonable diligence”
requirement is not met in circumstances similar to those case. See. e.g., Jimenez v. Phillips, No.
04 Civ. 10155 (RWS), 2006 WL 118369, at *3 n.2 (S.D.N.Y. Jan. 16, 2006) (reasonable
diligence not shown where petitioner waited more than 18 months before inquiring about the
status of his appeal) (collecting cases); see also Thrower v. Laird, No. 06 Civ. 4864 (JSR) (AJP),
2006 WL 3735649, at *2 (S.D.N.Y. Dec. 14, 2006) (reasonable diligence not shown where
petitioner had not explained when he expected to hear about his appeal; the steps he took to learn
the status of his appeal; when he found out about the denial of his appeal; and what steps he took
thereafter), adopted by_ 2007 WL 294096 (S.D.N.Y. Jan. 30, 2007).

The Court concludes that equitable tolling is not applicable here.

 

 

B. Actual Innocence

Petitioner also argues that his petition should be considered on the merits because
he is actually innocent To succeed on such a claim, Petitioner must make a credible and
compelling claim of actual innocence S_ee_ Rivas v. Fischer, 687 F.3d 514, 540-41 (2d Cir.
2012). To be credible, the claim must be supported by “‘new reliable evidence . . . that was not
presented at trial.”’ I_dM. at 541 (quoting Sohlup v. Delo, 513 U.S. 298, 324 (1995)). To be
compelling, the actual innocence claim must demonstrate that “more likely than not, in light of`
new evidence, no reasonable juror would find [petitionerj guilty beyond a reasonable doubt.” l_d_.
(quoting House v. Bell, 547 U.S. 518, 538 (2006)).

Here, Petitioners relies on three still images derived from surveillance video that
Was admitted at trial. The New York County Supreme Couit, in denying Petitioner’s CPL
§ 440.10 motion, held that these images were neither new nor exculpatory (Long Decl., Ex. L)
This Court agrees. First, the images are not “new” evidence that was “not presented at trial.”
Mt§, 687 F.3d at 541 (quoting _S_c@p, 513 U.S. at 324). They are merely “enhanced” images
taken from surveillance video that was admitted at trial. Moreover, two of the still images cited
by Petitioner were admitted at trial. in any event, given that (1) the surveillance video from
which the still images were derived was “introduced into evidence by the People at trial”; and (2)
“the defense had possession of the video for eight months prior to trial,” (Long Decl. (Dkt. No.
l7) Ex. l\/I at 7-8, 16), the images cited by Petitioner do not constitute “new evidence.”

Petitioner has also not demonstrated that the outcome of his trial would have been
different if these images had been admitted Two of the still images were seen by the jury, and
the surveillance video from which all three images were derived was introduced at trial. The

“enhanced” images cited by Petitioner are blurry and inconclusive as to whether he possessed a

 

weapon, or whether he acted in concert with a person holding a Weapon. The images also do not
show the stabbing, and thus do not contradict the testimony of the four eyewitnesses at trial. ln
sum, Petitioner has not made out a claim of actual innocence

Because Petitioner has not satisfied either exception to the AEDPA’s limitations
period, his petition is untimely Therefore, Respondent’s motion to dismiss will be granted

CONCLUSION

For the reasons stated above, this Court adopts Judge Parl<er’s Report &
Recommendation in its entirety, and Respondent’s motion to dismiss is grantedl The Clerk of
Court is directed to terminate the motion (Dkt. No. 16), and to close this case. The Clerl< is
further directed to mail a copy of this Order to pro § Plaintifl".
Dated: New York, New Yorl<

Ma“@h 28, 2019
SO ORDERED.

¢~i_
§ t

  
  

 
 

Paul G_ Gal-dephe
United States District Judge

lO

 

 

